EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Attorney Ross T. Robinson on 22 February 2021.

The application has been amended as follows: 
Claim 2 is replaced by the below claim 2.
2. (Currently Amended) The laser processing system according to claim 1, wherein the system comprises a plurality of laser processing tools including the laser processing tool and a plurality of second robots including the second robot, wherein each of the plurality of second robots supports a respective one of the plurality of laser processing tools.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is Matsuoka et al. (WO 2016/013171) which discloses a laser processing system comprising: a laser oscillator; a laser beam emitting tool connected to the laser oscillator and supported by a first robot, the laser beam emitting tool emitting a laser beam supplied by the laser oscillator; and a laser processing tool which is supported by a second robot and which receives the laser beam emitted by the laser beam emitting tool and emits the laser beam toward a processing position. Matsuoka et al. fails to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F SIMS III whose telephone number is (571)270-7496.  The examiner can normally be reached on 9:00 - 5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/JAMES F SIMS III/Examiner, Art Unit 3761                                                                                                                                                                                                        
/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761